Title: From George Washington to Botetourt, 9 September 1770
From: Washington, George
To: Botetourt, Norborne Berkeley, baron de



My Lord,
Mount Vernon Septr 9th 1770.

The very obliging offer your Lordship was pleasd to make me in behalf of the Officers and Soldiers, who (under faith of Government) lay claim to the 200,000 Acres of Land on the

Waters of Ohio promisd them by Proclamn in 1754 I postpond availing Myself of because it was evident to me from the knowledge I have of the back Country & the rapidity with which it is settling that any considerable delay in the prosecution of our Plan woud amount to an absolute defeat of the Grant inasmuch as Emigrants are daily Seating the choice Spots of Land and waiting for the oppertunity (when the Office is opend) of solliciting a legal Title under the advantages of Possession & Improvement—two powerful Plea’s in an Infant Country—I therefore hoped My Lord, as the Officers and Soldiers who suffered in the cause of their Country still do hope, that notwithstanding your Lordship was of opinion that you coud not at that time vest them with an absolute Grant of the Land, that you woud nevertheless permit them to take such steps at their own expence and rick as others did for the security of their qty of Land agreeable to the Proclamation under which they claim; especially as the claim of the Soldiery may be considerd to all intents & purposes as a Compact between the Governt & them—that the whole voice of the Country is in favour of it—and that little doubts remd of these Lands falling within the limits of Virginia when the Bounda[r]y coud be establishd.
This My Lord was the light in which I viewd the matter—in this point of view it also appeard to the Officers who lately met agreeable to my Summon’s; but now, a report prevails that a large Tract of Country on the Ohio Including all the Land which this Governt Voted £2,500 Ster. for the purchase & Survey of, is actually granted to a Company of Gentlemen in England & is to be formd into a seperate Governmt immediately. If this report be true, there is no doubt but that your Lordship has recd the most Authentick Accts of it, as it so essensially concerns the Interests and expectations of this Country—dare I therefore My Lord presume to ask if your Lordship has recd any Advice of it? &, if so, whether there is any reserve in favour of all or any of the Orders of Council here? that I may from thence form some judgment of the Predicament we stand in and Govern myself accordingly. Such a piece of Information by Post to Alexa. might do essential Service to the Officers & many poor Soldiers who have confided in me to transact this affair for them, & woud be acknowledgd as a very singular honr conferd on Yr Lordships Most Obedt and Most Hble Servt.
